Citation Nr: 1630841	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-30 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbago, herniated disc with degenerative disc disease L4-5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to April 2000 and from January 2007 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2016, the Veteran testified at a Travel Board hearing.  The record was held open for 60 days to allow for the submission of additional evidence.  No additional evidence was received.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran received a VA examination for his back condition in November 2011.  Notably, 38 C.F.R. § 4.59 requires that joints "should be tested for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, if possible, with the range of the opposite undamaged joint."  The Board notes that the November 2011 examiner did not indicate values in weight-bearing, or explain whether this could be done.  See Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).  For this reason, the Board finds that a remand for a new examination is necessary.

In light of the remand, any pertinent and outstanding private treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran the opportunity to submit or identify any additional private treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's back disability, to include any impact on occupational functioning.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the back throughout the time period of the claim (since May 2011).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

